DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 2/10/2022, wherein:
Claims 1-12, 14-17, and 19-22 are currently pending; and
Claims 1, 8, 12, 16, 17, 19, and 20-22 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the tail rotor system comprises a duct enclosing the two or more blades, hub assembly, and spindle. It is also recited that the duct comprises a first sleeve. However, the structural relationship between the first sleeve and the other components is not clear. As outlined in the present disclosure, the first sleeve extends on an interior side of the duct and pivots along with the hub assembly. Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the sleeve is arranged with respect to the duct, the blades, the hub assembly, and the spindle. 
Claims 15 and 16 draw dependency from claim 14 and incorporate the indefiniteness thereof. Each of claims 15 and 16 is rejected for at least the same rationale outlined above with respect to claim 14 for failure to overcome the same.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the second sleeve is arranged and cooperates with the elements of claims 1 and 14, from which claim 16 draws dependency. Is the second sleeve interior or exterior to the first sleeve? Does the second sleeve pivot in a manner similar to the first sleeve?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0349274 to Fenny et al. in view of US 2022/0043465 to Vander Mey et al.
Re: Claim 1. Fenny et al. teach a tail rotor system (400-410, anti-torque matrix on 108, tail boom; Figs. 1, 2, and 4A-4F) of a rotorcraft (100, helicopter; Figs. 1-2) comprising:
an electric motor configured to power the tail rotor system ([0042] - anti-torque matrix comprises electric motors coupled to blades);
a swiveling actuator ([0038]-[0040] - anti-torque matrix operates in a first hover mode wherein it is oriented in-plane with the tail boom and a second flight mode wherein it is oriented off-plane with the tail boom, or anywhere between co-planar and perpendicular relative to the boom; [0043] - pivoting mechanism for rotating rotors in the matrix can be electric, a bell crank system, a pulley cable system, etc.); and
a spindle (412, pivots; [0042]; Fig. 4B shows the pivot extending through the motor and connecting to a ducted frame, above and below the motor and rotor assembly); 
wherein in response to a control signal, the swiveling actuator is configured to actuate swivel rotation of the spindle around a vertical axis such that the assembly turns from a first horizontal directional axis to a second horizontal directional axis ([0043] - pivoting mechanism is controlled by an operator or a flight control system to rotate the rotors between first and second modes of operation outlined in [0038]-[0040]), and
wherein the actuated swivel rotation of the spindle pivots the assembly, including the electric motor, about the vertical axis (Figs. 4A-4F each motor and respective blades rotate about pivot 412 between the orientations outlined in [0038]-[0040]). 
Fenny et al. teaches that each motor has one or more fixed pitch blades attached thereto and Figs. 4A-4F illustrate a singular blade centered over a motor shaft. However, Fenny et al. does not expressly disclose that the tail rotor system comprises a  hub assembly encircling the electric motor and including two or more blades, wherein the hub assembly is pivoted between the first and second directions. 
The Cambridge Aerospace Dictionary defines “hub” as “1 Strictly, those structural members required to hold together blades of propeller or rotor; in practice meaning has come to include all central portions, including pitch and other mechanisms, de-icing and instrumentation, but not spinner or other fairing.” Vander Mey et al. teach an aircraft comprising a plurality of electric motor powered rotor blades (Abstract; Figs. 1, 11, and 12). In paragraphs [0083]-[0085], Vander Mey et al. teaches integrating a brushless motor with a fixed pitch rotor in a unique configuration. the rotor assembly comprises rotor blades 1102a,b which extend from a rotor hub 1101 having a central motor cavity. The motor is located within the cavity of the hub and is encircled by this hub assembly. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to utilize the hub assembly configuration of Vander Mey et al. which encircles the electric motor in place of the rotor blade which couples to the motor shaft as seen in Fenny et al. in order to provide the advantages outlined in paragraph [0083] of Vander Mey et al., namely, reducing weight and drag while increasing strength of the rotor assembly. 
Re: Claim 2. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. Fenny et al. teaches that the tail rotor system is disconnected from a powerplant of the rotorcraft ([0029] - electric motor powered tail system replaces mechanical drive trains connected to turbine engines or IC engines on the aircraft). 
Re: Claim 3. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. Fenny et al. teach that the tail rotor system is configured to change a thrust vector by rotor speed control ([0030] - speed of motors are variable; [0032] - changing rotor speed generates control; [0036] - variable-speed motors). 
Re: Claim 4. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. Fenny et al. teach that the first horizontal directional axis corresponds to a forward-flight positioning, and wherein the second horizontal directional axis corresponds to a hovering positioning ([0038]-[0040] first and second modes). 
Re: Claim 5. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. Fenny et al. teach that the tail rotor system provides first and second thrust vectors on the respective first and second horizontal directional axis ([0038]-[0040] first and second modes).
Re: Claim 6. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. As seen in Figures 11-12 of Vander Mey et al., the hub assembly has a substantially cylindrical shape. 
Re: Claim 7. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 6 as outlined above. As seen in Figs. 11-12, the first side of the hub assembly (top of Figures) corresponds to a diameter of the hub-assembly, and wherein, upon a one quarter-revolution rotation, the first side rotates from facing the first horizontal directional axis to facing the second horizontal directional axis (in providing the hub assembly as seen in Figs. 11-12 of Vander Mey et al. to the base device of Fenny et al., the aforementioned first side would point away from the motor towards the horizontal anti-torque direction in mode one and would rotate a quarter turn to face rearwardly with respect to the tail boom in mode two). 
Re: Claim 8. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. As seen in Figure 4B of Fenny et al., the motor and propellers are configured to rotate about the vertical axis and occupy a position on a virtual sphere. Using the hub assembly of Vander Mey et al. in combination as outlined above, would necessitate that the hub assembly occupies a position on a vertical sphere as well. 
Re: Claim 9. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 8 as outlined above. As seen in Figs. 11-12 of Vander Mey et al., the hub assembly has a first curved side (top facing side) that corresponds to one-half circumference of the hub assembly, and wherein, upon a one quarter-revolution rotation, the first side rotates from facing the first horizontal directional axis to facing the second horizontal directional axis (in providing the hub assembly as seen in Figs. 11-12 of Vander Mey et al. to the base device of Fenny et al., the aforementioned first side would point away from the motor towards the horizontal anti-torque direction in mode one and would rotate a quarter turn to face rearwardly with respect to the tail boom in mode two).
Re: Claim 10. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. As seen in Figs. 11-12 of Vander Mey et al., the blades (1102a,b) rotate around the hub assembly (1101) based on a directional axis orientation of the hub assembly ([0038]-[0040] first and second modes of Fenny et al. would rotate the direction of the hub of Vander Mey in combination). 
Re: Claim 11. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. Fenny et al. teaches the aforementioned two modes of operation which in combination with Vander Mey would position the hub assembly along the first horizontal directional axis such that the two or more blades rotate around the first horizontal axis of rotation (Figs. 11-12 of V.M. et al. blades 1102a,b rotate around hub 1101 which would be positioned via mode 1 or 2 outlined in [0038]-[0040] of Fenny et al.). 
Re: Claim 12. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 1 as outlined above. Fenny et al. teaches the aforementioned two modes of operation which in combination with Vander Mey would position the hub assembly along the second horizontal directional axis such that the two or more blades rotate around the second horizontal axis of rotation (Figs. 11-12 of V.M. et al. blades 1102a,b rotate around hub 1101 which would be positioned via mode 1 or 2 outlined in [0038]-[0040] of Fenny et al.). 
Re: Claim 17. Fenny et al. in view of Vander Mey et al. render obvious the limitations of claim 12 as outlined above. As outlined in paragraph [0040] of Fenny et al., the rotor assemblies are configured to rotate around the in plane and off plane axes in the first and second modes and any angle therebetween. The third axis of rotation is therefore selected to be any of the ones located in between the parallel and perpendicular axis to the tail boom axis in modes 1 and 2. 
Re: Claim 19. Fenny et al. teach a tail rotor system (400-410, anti-torque matrix on 108, tail boom; Figs. 1, 2, and 4A-4F) of a rotorcraft (100, helicopter; Figs. 1-2) comprising:
an electric motor configured to power the tail rotor system ([0042] - anti-torque matrix comprises electric motors coupled to blades);
a swiveling actuator ([0038]-[0040] - anti-torque matrix operates in a first hover mode wherein it is oriented in-plane with the tail boom and a second flight mode wherein it is oriented off-plane with the tail boom, or anywhere between co-planar and perpendicular relative to the boom; [0043] - pivoting mechanism for rotating rotors in the matrix can be electric, a bell crank system, a pulley cable system, etc.); and 
a spindle (412, pivots; [0042]; Fig. 4B shows the pivot extending through the motor and connecting to a ducted frame, above and below the motor and rotor assembly); and
wherein in response to a control signal, the swiveling actuator is configured to actuate swivel rotation of the spindle around a spindle axis at a center of the tail rotor system (Fig. 4B shows pivot extending along a spindle axis in a vertical direction; [0043] - pivoting mechanism is controlled by an operator or a flight control system to rotate the rotors between first and second modes of operation outlined in [0038]-[0040]), and
wherein the actuated swivel rotation of the spindle pivots the assembly, including the electric motor, about the spindle axis (Figs. 4A-4F each motor and respective blades rotate about pivot 412 between the orientations outlined in [0038]-[0040]). 
Fenny et al. teaches that each motor has one or more fixed pitch blades attached thereto and Figs. 4A-4F illustrate a singular blade centered over a motor shaft. However, Fenny et al. does not expressly disclose that the tail rotor system comprises a  hub assembly encircling the electric motor and including two or more blades, wherein the hub assembly is pivoted between the first and second directions about the spindle axis. 
The Cambridge Aerospace Dictionary defines “hub” as “1 Strictly, those structural members required to hold together blades of propeller or rotor; in practice meaning has come to include all central portions, including pitch and other mechanisms, de-icing and instrumentation, but not spinner or other fairing.” Vander Mey et al. teach an aircraft comprising a plurality of electric motor powered rotor blades (Abstract; Figs. 1, 11, and 12). In paragraphs [0083]-[0085], Vander Mey et al. teaches integrating a brushless motor with a fixed pitch rotor in a unique configuration. the rotor assembly comprises rotor blades 1102a,b which extend from a rotor hub 1101 having a central motor cavity. The motor is located within the cavity of the hub and is encircled by this hub assembly. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to utilize the hub assembly configuration of Vander Mey et al. which encircles the electric motor in place of the rotor blade which couples to the motor shaft as seen in Fenny et al. in order to provide the advantages outlined in paragraph [0083] of Vander Mey et al., namely, reducing weight and drag while increasing strength of the rotor assembly. 
Re: Claim 20. Fenny et al. teaches a rotorcraft (Figs. 1-2, 100, helicopter) comprising: 
a rotorcraft assembly (102, rotary system; 106, rotor blades) including a main power source ([0022], [0029]); and 
a tail rotor system powered by an electric motor (400-410, anti-torque matrix on 108, tail boom; Figs. 1, 2, and 4A-4F), wherein the tail rotor comprises: 
the electric motor ([0042] - anti-torque matrix comprises electric motors coupled to blades);
a swiveling actuator ([0038]-[0040] - anti-torque matrix operates in a first hover mode wherein it is oriented in-plane with the tail boom and a second flight mode wherein it is oriented off-plane with the tail boom, or anywhere between co-planar and perpendicular relative to the boom; [0043] - pivoting mechanism for rotating rotors in the matrix can be electric, a bell crank system, a pulley cable system, etc.); and 
a spindle (412, pivots; [0042]; Fig. 4B shows the pivot extending through the motor and connecting to a ducted frame, above and below the motor and rotor assembly);  
wherein in response to a control signal, the swiveling actuator is configured to actuate swiveling of the spindle around a vertical axis such that the assembly, including the electric motor, turns from a first direction to a second direction ([0043] - pivoting mechanism is controlled by an operator or a flight control system to rotate the rotors between first and second modes of operation outlined in [0038]-[0040]).
Fenny et al. teaches that each motor has one or more fixed pitch blades attached thereto and Figs. 4A-4F illustrate a singular blade centered over a motor shaft. However, Fenny et al. does not expressly disclose that the tail rotor system comprises a  hub assembly encircling the electric motor and including two or more blades, wherein the hub assembly is pivoted between the first and second directions. 
The Cambridge Aerospace Dictionary defines “hub” as “1 Strictly, those structural members required to hold together blades of propeller or rotor; in practice meaning has come to include all central portions, including pitch and other mechanisms, de-icing and instrumentation, but not spinner or other fairing.” Vander Mey et al. teach an aircraft comprising a plurality of electric motor powered rotor blades (Abstract; Figs. 1, 11, and 12). In paragraphs [0083]-[0085], Vander Mey et al. teaches integrating a brushless motor with a fixed pitch rotor in a unique configuration. the rotor assembly comprises rotor blades 1102a,b which extend from a rotor hub 1101 having a central motor cavity. The motor is located within the cavity of the hub and is encircled by this hub assembly. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to utilize the hub assembly configuration of Vander Mey et al. which encircles the electric motor in place of the rotor blade which couples to the motor shaft as seen in Fenny et al. in order to provide the advantages outlined in paragraph [0083] of Vander Mey et al., namely, reducing weight and drag while increasing strength of the rotor assembly. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0349274 to Fenny et al. in view of US 2022/0043465 to Vander Mey et al., in further view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 21. Fenny et al. in view of Vander Mey et al. render obvious the tail rotor system of claim 1 as outlined above, however, it is not expressly disclosed that the system is coupled to a reduction gear box. Fenny et al. teaches in paragraph [0043] that the pivoting mechanism can be electric, a bell crank system, a pulley cable system, etc. Examiner previously gave Official Notice, now AAPA, that reduction gearboxes in combination with pivoting mechanisms such as those taught by Parsons et al., which recited the same types of pivoting mechanisms utilized to rotate a comparable tail rotor system, are well-known in the helicopter art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to combine a reduction gearbox with the tail gear system of Fenny et al. in view of Vander Mey et al. to increase the torque provided by an operator and/or a computer driving the electric, crank, and/or pulley system. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 20 under 35 USC 102(a)(1) and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647